DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious claimed limitations of a first spacer layer disposed on a top surface of the first metal gate layer and on a remaining portion of the sidewalls of the first plurality of fins; a second spacer layer disposed on a top surface of the second metal gate layer and on another portion of the sidewalls of the second plurality of fins thereby exposing a remaining portion of the second plurality of fins above a top surface of the second spacer layer; a dielectric layer disposed on and up to the top surface of the first and second spacer layers; a plurality of top source/drain regions extending from a top surface of the first plurality of fins in the first device region, wherein the top source/drain regions in the first device region are in a triangle shaped configuration; and a plurality of top source/drain regions extending from a top surface of the second plurality of fins in the second device region, wherein the top source/drain regions in the second device region are in a diamond shaped configuration, as set forth in independent claim 1, or a first spacer layer disposed on a top surface of the first metal gate layer and on a remaining portion of the sidewalls of the first plurality of fins; a second spacer layer disposed on a top surface of the second metal gate layer and on another portion of the sidewalls of the second plurality of fins thereby exposing a remaining portion of the second plurality of fins above a top surface of the second spacer layer; a dielectric layer disposed on and up to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829